                  UNITED STATES DISTRICT COURT
                     DISTRICT OF NEW JERSEY

CHARLES PUTNEY,                     Civil Action No. 18-15716(RMB)

          Plaintiff

     v.                                        OPINION

NEW JERSEY STATE DEP’T OF CORR.
et al.,

          Defendants


BUMB, District Judge

     On November 6, 2018, Plaintiff, incarcerated in Southern

State Correctional Facility in Delmont, New Jersey, filed this

civil action under 42 U.S.C. § 1983. (Compl., ECF No. 1.) Summons

issued on December 4, 2019. (ECF No. 18.) On December 13, 2019,

legal mail sent to Plaintiff by the Court was returned without a

forwarding address. (ECF No. 19.)

I.   DISCUSSION

     Local Civil Rule 10.1(a) provides, in relevant part:

          unrepresented parties must advise the Court of
          any change in their . . . address within seven
          days of being apprised of such change by
          filing a notice of said change with the Clerk.
          Failure to file a notice of change may result
          in the imposition of sanctions by the Court.

     Dismissing a Plaintiff’s complaint without prejudice is an

appropriate remedy for noncompliance with this rule. See Archie v.

Dept. of Corr., Civ. No. 12-2466 (RBK/JS), 2015 WL 333299, at *1

(D.N.J. Jan. 23, 2015) (collecting cases).
      Mail sent to Plaintiff’s last known address was returned. To

date, Plaintiff has not informed the Court of his new address.

II.   CONCLUSION

      The Court will dismiss this case without prejudice pursuant

to Local Rule 10.1   An appropriate order follows.



Dated:   April 2, 2020

                                     s/Renée Marie Bumb
                                     RENÉE MARIE BUMB
                                     UNITED STATES DISTRICT JUDGE




                                 2
